     Case 4:21-cv-00969-P Document 1 Filed 08/16/21                Page 1 of 20 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

                                                    §
JOSHUA HAMILTON AND                                 §
SYDNEY HAMILTON,                                    §
     Plaintiffs,                                    §
                                                    §
v.                                                  §        Civil Action No. _______________
                                                    §
GRAPEVINE-COLLEYVILLE                               §
INDEPENDENT SCHOOL DISTRICT,                        §
                                                    §
        Defendant.                                  §
                                                    §


                                     ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME NOW Plaintiffs Joshua Hamilton, PhD (“Dr. Hamilton”) and Sydney Hamilton

(“Mrs. Hamilton,” and together with Dr. Hamilton, “Plaintiffs”), and files this suit based on

violations by employees and agents of Defendant Grapevine-Colleyville Independent School

District (“Defendant” or “GCISD”) of the Americans with Disabilities Act of 1990 (the “ADA”),

as amended, 42 U.S.C. §§ 12101, et seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C.

§§ 701 et seq., Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§

2000e, et. seq., Title IX of the Education Amendments Act of 1972, as amended, 20 U.S.C. §§

1681, et. seq., Free Speech Retaliation under the First Amendment of the U.S. Constitution as

actionable under 42 U.S.C. § 1983, and the Texas Open Meetings Act, Tex. Gov’t Code §§ 551,

et. seq. In support thereof, Plaintiffs would respectfully show the Court as follows:



______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                              Page 1 of 20
Grapevine-Colleyville Independent School District
Original Complaint
     Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 2 of 20 PageID 2




                                                  I.
                                               PARTIES

        1.      Plaintiff Joshua Hamilton, PhD is an adult citizen who resides in Tarrant County,

Texas. Dr. Hamilton is married to Plaintiff Sydney Hamilton.

        2.      Plaintiff Sydney Hamilton is an adult citizen who resides in Tarrant County, Texas.

Mrs. Hamilton is married to Plaintiff Joshua Hamilton, PhD.

        3.      Defendant Grapevine-Colleyville Independent School District is a Texas public

school district under the authority of the Texas Education Agency. GCISD’s administrative offices

are located in Tarrant County, Texas at 3051 Ira E. Woods Avenue, Grapevine, Texas 76051.

                                             II.
                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 as it poses

a federal question.

        5.      This Court has supplemental jurisdiction over Plaintiffs’ state-law claims brought

in this matter pursuant to 28 U.S.C. § 1367, as the state-law claims are so related to the claims over

which this Court has federal question jurisdiction that they form part of the same case or

controversy.

        6.      Venue is proper in the United States District Court for the Northern District of

Texas, Fort Worth Division pursuant to 28 U.S.C. § 1391, because it is the district in which a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred.




______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                                Page 2 of 20
Grapevine-Colleyville Independent School District
Original Complaint
     Case 4:21-cv-00969-P Document 1 Filed 08/16/21               Page 3 of 20 PageID 3



                                                 III.
                                                FACTS

        7.      Dr. Hamilton holds a Texas Educator Certificate through the State Board for

Educator Certification, the licensing division of the Texas Education Agency (“TEA”).

        8.      Dr. Hamilton was employed by GCISD as a teacher and oral interpretation coach

at Grapevine High School (“GHS”) from in or about August 2017 to in or about December 2019.

Dr. Hamilton’s primary job duty was to teach communication studies, leadership, college

readiness, and oral interpretation courses at GHS. He was assigned the additional duty assignments

of University Interscholastic League (“UIL”) Academic Coordinator for GHS and as the coach of

GHS’s UIL Oral Interpretation Team. Dr. Hamilton’s contract with GCISD did not require that he

serve as the UIL Academic Coordinator or the coach of GHS’s UIL Oral Interpretation Team.

        9.      In or around January 2019, Dr. Hamilton notified Dave Denning, his supervisor and

the principal for GHS, via electronic and in-person communication that he was under the care of

mental health professionals.

        10.      In or around March 2019, Dr. Hamilton further notified Mr. Denning that Dr.

Hamilton was diagnosed by these mental health professionals with Bi-Polar Post Traumatic Stress

Disorder (“PTSD”). Dr. Hamilton specifically informed Mr. Denning that the source of Dr.

Hamilton’s mania was related to a student’s, MG, threats of suicide. When Dr. Hamilton initially

learned of MG’s threat to commit suicide, Dr. Hamilton properly intervened and, among other

things, notified Mr. Denning and MG’s parents.

        11.     In or around March 2019, as part of his added duty assignment as the coach for

GHS’s Oral Interpretation Team, Dr. Hamilton traveled with the team to the Texas Forensics

Association (“TFA”) State Tournament in Houston, Texas. Two of Dr. Hamilton’s students, MG

______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                             Page 3 of 20
Grapevine-Colleyville Independent School District
Original Complaint
     Case 4:21-cv-00969-P Document 1 Filed 08/16/21               Page 4 of 20 PageID 4



(the same MG who had previously threatened to commit suicide) and KM got involved in

argument. Following the argument, MG again exhibited suicidal tendencies after the event. This

incident was very psychologically taxing on Dr. Hamilton, and it triggered his PTSD. Dr. Hamilton

was rendered temporarily incapable of operating a vehicle and had to rely on a fellow employee

of GCISD from another high school campus to transport Dr. Hamilton and his team members home

from TFA State. Dr. Hamilton promptly notified Mr. Denning of the incident as well as the

incident’s effect upon Dr. Hamilton by phone.

        12.     Upon returning from TFA State, Dr. Hamilton took the following Monday off from

work to process this triggering event. Dr. Hamilton then attempted suicide on or about March 16,

2019.

        13.     On or around March 18, 2019, Dr. Hamilton notified Mr. Denning of Dr.

Hamilton’s suicide attempt via text message and later in person. Dr. Hamilton further notified Mr.

Denning that Dr. Hamilton was obtaining treatment through an outpatient care facility. Dr.

Hamilton reported additional events he believed triggered his PTSD to Mr. Denning via text

message, email, phone, and in-person conversations at various times during the Spring 2019

semester through September 2019. Many of these triggering events that Dr. Hamilton reported to

Mr. Denning involved Dr. Hamilton dealing with the depression and suicidal ideation by MG, Dr.

Hamilton being told by a parent of MG that Dr. Hamilton would be the reason that MG committed

suicide, or otherwise arose out of Dr. Hamilton’s additional duty assignment as the coach of the

Oral Interpretation Team.

        14.     In or around April or May 2019, Dr. Hamilton requested, as a reasonable

accommodation for his disability, reassignment from his additional duty assignment as the coach


______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                             Page 4 of 20
Grapevine-Colleyville Independent School District
Original Complaint
     Case 4:21-cv-00969-P Document 1 Filed 08/16/21                 Page 5 of 20 PageID 5



of the Oral Interpretation Team. Mr. Denning failed to report the request to his superiors or to

engage in the interactive process with Dr. Hamilton regarding his request.

        15.     Dr. Hamilton submitted his resignation to Mr. Denning in May 2019. Mr. Denning

rejected Dr. Hamilton’s resignation, and instead talked Dr. Hamilton out of resigning by

encouraging Dr. Hamilton “just see how it is in the fall.”

        16.     On or around the first day of the 2019-2020 school year in an August 2019 meeting

with Mr. Denning, Dr. Hamilton again notified Mr. Denning of his request to be reassigned from

his additional duty assignment as UIL Oral Interpretation Coach due to Dr. Hamilton’s ongoing

anxiety. Mr. Denning never responded to this request for a reasonable accommodation, ignoring

Dr. Hamilton’s request for a reasonable accommodation and failing to initiate or participate in the

interactive process with respect to Dr. Hamilton’s request.

        17.     In the same August 2019 meeting with Mr. Denning, Dr. Hamilton discussed with

Mr. Denning his diagnosis as a person with PTSD due to repressed same-sex attraction following

sexual abuse he suffered during childhood and adolescence.

        18.     In response, Mr. Denning informed Dr. Hamilton that he would be supported in

sharing this information with students and team members as “no one will care.” Acting on this

direction from Mr. Denning, Dr. Hamilton eventually shared with key individuals his diagnosis

stemming from his treatment for PTSD as a means of healing from his prior psychological trauma.

        19.     Oral Interpretation is a competitive acting activity, which requires students to get

in touch with their emotions to be effective. As part of instructing students how to get in touch

with their emotions, at various times, Dr. Hamilton disclosed his psychological ailments to a select

few oral interpretation team members that he was coaching, in one or more instances stating that

he had come out of these struggles and identified as a gay or bisexual man.
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 5 of 20
Grapevine-Colleyville Independent School District
Original Complaint
     Case 4:21-cv-00969-P Document 1 Filed 08/16/21                Page 6 of 20 PageID 6



         20.    Upon information or belief, during September of October of 2019, a parent or

parents of one or more of Dr. Hamilton’s students complained to Defendant about Dr. Hamilton’s

disclosure that he identified as a gay or bisexual man.

         21.    On or about September 6, 2019, within two weeks of Dr. Hamilton’s last request

for reasonable accommodation and within days of Dr. Hamilton’s disclosure that he identified as

gay or bisexual, Dr. Hamilton was placed on administrative leave. Defendant never addressed or

acted upon Dr. Hamilton’s request for reasonable accommodation.

         22.    At the meeting in which Dr. Hamilton was informed he was being placed on

administrative leave, on or around Tuesday, September 6, 2019, Mr. Denning and GCISD Director

of Human Resources, Gemma Padgett, raised the issue of Dr. Hamilton sharing his “lifestyle

change” of coming out as a gay/bi man and separating from his wife, Mrs. Hamilton, and his

discussion of such “lifestyle” changes as a reason for placing Dr. Hamilton on Administrative

Leave.

         23.    On or around Friday, September 9, 2019, the Ms. Padgett informed Dr. Hamilton

that he would be terminated from employment with GCISD.

         24.    On or around September 19, 2019, Defendant, through counsel, informed Dr.

Hamilton’s then-attorney of a “new issue related to Josh Hamilton,” specifically that “[Sydney

Hamilton] has now sent a text to at least one staff member about [Dr. Hamilton]’s situation” and

directed Mrs. Hamilton to “to cease contacting staff members about [Dr. Hamilton]’s suspension

and possible termination.”

         25.    On or around October 16, 2019, Dr. Hamilton filed a Texas Public Information Act

request, requesting documents and records in the possession of the Defendant regarding the

investigation of any and all complaints against Dr. Hamilton. The Defendant failed to fully respond
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                              Page 6 of 20
Grapevine-Colleyville Independent School District
Original Complaint
     Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 7 of 20 PageID 7



or file an exemption from disclosure with the Texas Attorney General within a reasonable time as

required by state law.

        26.     On or about October 3, 2019, Dr. Hamilton filed a charge of discrimination with

the Equal Opportunity Employment Commission (“EEOC”), alleging disability discrimination,

sex discrimination, and retaliation related to all of the foregoing events.

        27.     On or about October 16, 2019, Dr. Hamilton filed a charge of discrimination with

the Texas Workforce Commission (“TWC”), alleging disability discrimination, sex

discrimination, and retaliation related to all of the foregoing events.

        28.     On or about October 16, 2019, Dr. Hamilton filed a charge of discrimination with

the U.S. Department of Education’s Office for Civil Rights (“OCR”), alleging disability

discrimination, sex discrimination, and retaliation related to all of the foregoing events.

        29.     On or about October 18, 2019, the undersigned counsel sent a letter (hereinafter

“Notification Letter”) to Defendant’s Superintendent via counsel for Defendant and put Defendant

on notice of the complaints filed with the OCR, the EEOC, and the TWC alleging disability and

sex-based discrimination. In the Notification letter, Dr. Hamilton requested that Defendant

“promptly investigate these allegations and cease all threats and actions related to the termination

of Dr. Hamilton until such time as these allegations are fully investigated.”

        30.     Despite being notified on or around October 18, 2019, of Dr. Hamilton’s disability

and sex discrimination complaints filed against the Defendant with the OCR, the TWC, and the

EEOC, the Defendant failed follow its own policies requiring Defendant to and/or open an internal

investigation into Dr. Hamilton’s sex and disability discrimination complaints raised during the

course of Dr. Hamilton’s administrative leave.


______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                                Page 7 of 20
Grapevine-Colleyville Independent School District
Original Complaint
     Case 4:21-cv-00969-P Document 1 Filed 08/16/21                Page 8 of 20 PageID 8



        31.     Upon request of counsel for Defendant, where possible, the undersigned counsel

provided full copies of the complaint filed with each entity.

        32.     At the time of the Notification Letter in October 2019, Defendant had not posted

its Employee Handbook to the Defendant’s website for the 2019-2020 school year. Further, the

2018-2019 handbook, which was posted during all relevant times in Fall 2019, did not list the

contact information for the Defendant’s Title IX, Section 504, or ADA coordinator for employees.

Only officials for student complaints were listed. A diligent search of Defendant’s publicly

available website indicated that no “ADA coordinator” is posted to the website in any publicly

available area. Dr. Hamilton did not have access to employee-only areas of Defendant’s website

since Dr. Hamilton was placed on administrative leave, and his access to employee resources was

suspended. Failure to post such notice is a direct violation of Defendant’s Policy DAA (Legal), 34

C.F.R. § 104.8, 28 C.F.R. § 35.107(b), and 34 C.F.R. § 106.8(b).

        33.     On or around October 18, 2019, Defendant posted the agenda for a meeting of the

Defendant’s Board of Trustees (the “Board”) to occur on Monday, October 21, 2019 (hereinafter

“the Agenda”). The posting listed as item XII. REPORTS OF THE SUPERINTENDENT (B)

“Consider authorizing the Superintendent to give notice of proposed contract termination during

the contract year of a term contract employee -Action.” Upon information and belief, the agenda

item was in reference to Dr. Hamilton.

        34.     In an email from counsel for Defendant on or about October 18, 2019, counsel for

Defendant confirmed that, contrary to the Defendant’s custom and practice, the Agenda and

corresponding “District Information Item” did not bear Dr. Hamilton’s name but, on information

and belief was intended to discuss a complaint against Dr. Hamilton in Executive Session at the

Board meeting on Monday, October 21 at 5:00 p.m.
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                             Page 8 of 20
Grapevine-Colleyville Independent School District
Original Complaint
     Case 4:21-cv-00969-P Document 1 Filed 08/16/21                Page 9 of 20 PageID 9



        35.     On or around October 21, 2019, the Defendant’s Board voted to empower the

Defendant’s Superintendent to send a termination notice to Dr. Hamilton.

        36.     Only after the Defendant’s Board took action on October 18, 2019, to vote to

terminate Dr. Hamilton, did counsel for Defendant on October 21, 2019, request information from

Dr. Hamilton concerning his sex and disability complaints, which was outside the procedural steps

outlined in the District’s written policy concerning the investigation of such complaints.

        37.     In or around October 2019, Defendant filed a complaint against Dr. Hamilton with

the Texas Education Agency (“TEA”) and/or the Texas State Board of Educator Certification

(“SBEC”) alleging, in part, that Dr. Hamilton violated the Texas Educator’s Code of Ethics, Tex.

Admin. Code § 247.2, by informing a small group of his upperclassmen team members of his

sexual orientation and disability.

        38.     In or around November 2019,the Defendant’s Superintendent amended the notice

of termination issued to Dr. Hamilton to add additional allegations, despite not previously

receiving official permission from the Board for the amendment, the Board not voting on the

amendment in Open Session, and the amendment not being provided to Dr. Hamilton first, but

rather being filed directly by the Defendant with the Texas Commissioner of Education and

appointed Hearing Officer, in violation of state procedures for notice of termination.

        39.     On November 20, 2019, Dr. Hamilton submitted his resignation. Dr. Hamilton

resigned in lieu of termination and only did so involuntarily. It is undisputed that GCISD would

have terminated Dr. Hamilton had he not tendered his resignation.

        40.     Despite repeated requests in October and November 2019, Defendant denied

Plaintiffs’ timely access to the personal property of Dr. Hamilton held at GHS. Some of Dr.

Hamilton’s property was missing and or damaged, including, but not limited to numerous books,
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 9 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 10 of 20 PageID 10



artwork from prior students, a backpack of personal items, purchased GHS-related items including

yearbooks and spirit wear, and coaching trophies. Damaged items included books, picture frames,

and photos. To date, Defendant has not been reimbursed or otherwise compensated by Plaintiffs

for Dr. Hamilton’s lost or damaged property for which Plaintiff was able to document ownership

through receipts and other records.

        41.     In or around April 2014, Dr. Hamilton was hired by the University of Texas at

Arlington High School (“UTAHS”) as an Online Instructor. Upon information of belief, in or

around November 2019, Defendant’s Superintendent shared non-public information by phone with

the principal of UTAHS. Dr. Hamilton was then summarily terminated by UTAHS based solely

upon the information conveyed by Defendant’s Superintendent.

                                              IV.
                                       CAUSES OF ACTION

COUNT 1: Disability discrimination in violation of the Americans with Disabilities Act of
1990, as amended, 29 U.S.C. §§ 12101, et seq., and the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701 et seq.:

        42.     Plaintiffs incorporate the preceding paragraphs as if fully restated herein.

        43.     Defendant is an employer as defined by the ADA.

        44.     Dr. Hamilton is a qualified individual with a disability as defined by the ADA.

        45.     Dr. Hamilton’s Bi-Polar PTSD is a mental impairment that interfered with Dr.

Hamilton’s major life activities of caring for oneself, sleeping, breathing, concentrating, thinking,

communicating, and/or working.

        46.     At all times, Dr. Hamilton remained capable of performing the essential functions

of his job with reasonable accommodations.



______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 10 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                 Page 11 of 20 PageID 11



        47.     Defendant and its agents and employees regarded Dr. Hamilton as a qualified

individual with a disability as defined by the ADA.

        48.     Based upon Dr. Hamilton’s disclosures to Mr. Denning, Defendant was aware that

Dr. Hamilton had a record of having an impairment that interfered with his major life activities.

        49.     Dr. Hamilton timely filed a Charge of Discrimination with the EEOC regarding

Defendant’s violation of his rights under the ADA, received a right-to-sue letter from the EEOC,

and timely filed this litigation within 90 days of his receipt of the EEOC’s right-to-sue letter. Dr.

Hamilton has thus satisfied the preconditions to bringing suit under the ADA.

        50.     Defendant discriminated against Dr. Hamilton on the basis of disability when

Defendant failed to engage in an interactive process and refused to grant Dr. Hamilton’s reasonable

accommodation request, made to Mr. Denning, for reassignment or time away from his extra duty

assignment as the Oral Interpretation Coach at Grapevine High School.

        51.     Defendant also discriminated against Dr. Hamilton on the basis of disability or

perceived disability by treating Dr. Hamilton in a discriminatory manner as compared to non-

disabled employees when taking each of the following actions:

                a. Placing Dr. Hamilton on administrative leave;

                b. Notifying Dr. Hamilton he would be terminated;

                c. Failing to respond to or open an investigation into Dr. Hamilton’s complaints

                    of disability discrimination;

                d. Voting to empower the superintendent to terminate Dr. Hamilton;

                e. Terminating Dr. Hamilton; and

                f. By filing a complaint against Dr. Hamilton with the TEA and/or SBEC.


______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                              Page 11 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 12 of 20 PageID 12



        52.     During the 2019–2020 school year, Defendant discriminated against Dr. Hamilton

and similarly situated employees with disabilities when it failed to publish notice of Defendant’s

ADA coordinator, established pursuant to the ADA and Section 504 of the Rehabilitation Act to

employees directly on the school-owned website or in the Defendant's Employee Handbook.

        53.     As a result of Defendant’s discrimination in violation of the ADA, Dr. Hamilton

suffered damages, including the loss of his job, wages, fringe benefits, and the opportunity to

continue working for Defendant in a position better-suited to accommodating his disability.


COUNT 2: Sex discrimination in violation of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e, et. seq.:

        54.     Plaintiffs incorporate the preceding paragraphs as if fully restated herein.

        55.     Defendant is an employer as defined by Title VII.

        56.     Discrimination on the basis of sexual orientation is a form of sex discrimination

prohibited by Title VII.

        57.     Dr. Hamilton timely filed a charge of discrimination with the EEOC regarding

Defendant’s violation of his rights under Title VII, received a right-to-sue letter from the EEOC,

and timely filed this litigation within 90 days of his receipt of the EEOC’s right-to-sue letter. Dr.

Hamilton has thus satisfied the preconditions to bringing suit under Title VII.

        58.     Defendant discriminated against Dr. Hamilton on the basis of sex when taking each

of the following actions:

                a. Placing Dr. Hamilton on administrative leave;

                b. Notifying Dr. Hamilton he would be terminated;

                c. Failing to respond to or open an investigation into Dr. Hamilton’s complaints

               of sex discrimination;
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 12 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 13 of 20 PageID 13



                d. Voting to empower the superintendent to terminate Dr. Hamilton;

                e. Terminating Dr. Hamilton; and

                f. By filing a complaint against Dr. Hamilton with the TEA and/or the SBEC.

        59.     During the fall 2019 semester, Defendant discriminated against Dr. Hamilton on

the basis of sex when, through legal counsel, it conveyed to Dr. Hamilton restrictions the

Defendant had imposed on Mrs. Hamilton’s ability to speak with Defendant employees, despite

Mrs. Hamilton not being an employee of Defendant and the fact that Mrs. Hamilton had a pre-

existing relationship with the employee of Defendant in question.

        60.     As a result of Defendant’s discrimination in violation of Title VII, Dr. Hamilton

suffered damages, including, but not limited to the loss of his job, wages, and fringe benefits.


COUNT 3: Retaliation in violation of the Americans with Disabilities Act of 1990, as
amended, 29 U.S.C. §§ 12101, et seq.:

        61.     Plaintiffs incorporate the preceding paragraphs as if fully restated herein.

        62.     Defendant is an employer as defined by the ADA.

        63.     Dr. Hamilton engaged in protected activity under the ADA when he requested a

reasonable workplace accommodation for reassignment or time away from his extra duty

assignment as the Oral Interpretation Team coach at GHS.

        64.     Dr. Hamilton engaged in protected activity under the ADA when he filed a charge

of discrimination complaining of disability discrimination with the EEOC on or about October 3,

2019 and TWC on or about October 16, 2019.

        65.     Dr. Hamilton engaged in protected activity under the ADA when he notified

GCISD that he had filed a charge of discrimination complaining of disability discrimination with

the EEOC and TWC.
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 13 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 14 of 20 PageID 14



        66.     Defendant retaliated against Dr. Hamilton when because of his protected activity

and/or in lieu of accommodating Dr. Hamilton’s request for reasonable accommodation or

initiating the interactive process, Defendant took the following actions:

                a. Placing Dr. Hamilton on administrative leave;

                b. Notifying Dr. Hamilton he would be terminated;

                c. Failing to respond to or open an investigation into Dr. Hamilton’s complaints

                    of disability discrimination;

                d. Voting to empower the superintendent to terminate Dr. Hamilton;

                e. Terminating Dr. Hamilton;

                f. By amending the notice of termination issued to Dr. Hamilton to add additional

                    allegations, despite not receiving official permission from the Board from the

                    amendment, the Board not voting on the amendment in an open meeting, and

                    the amendment not being provided to Dr. Hamilton first;

                g. By filing a complaint against Dr. Hamilton with the TEA and/or SBEC; and

                h. By conveying non-public information to UTAHS, resulting in Dr. Hamilton’s

                    termination.

        67.     As a result of Defendant’s retaliation in violation of the ADA, Dr. Hamilton

suffered damages, including, but not limited to, the loss of his job, wages, fringe benefits, and the

opportunity to continue working for Defendant in a position better-suited to accommodating his

disability.


COUNT 4: Retaliation in violation of Title VII of the Civil Rights Act, as amended, 42 U.S.C.
§§ 2000e, et seq.:

      68.   Plaintiffs incorporate the preceding paragraphs as if fully stated herein.
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                              Page 14 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                 Page 15 of 20 PageID 15



        69.     Defendant is an employer as defined by Title VII.

        70.     Dr. Hamilton engaged in protected activity under Title VII when he filed a charge

of discrimination complaining of sex discrimination with the EEOC on or about October 3, 2019,

and TWC on or about October 16, 2019.

        71.     Dr. Hamilton engaged in protected activity under Title VII when he notified GCISD

that he had filed a charge of discrimination complaining of sex discrimination with the EEOC and

TWC.

        72.     Defendant retaliated against Dr. Hamilton when because of his protected activity,

Defendant took the following actions:

                a. Failing to respond to or open an investigation into Dr. Hamilton’s complaints

                    of sex discrimination;

                b. Voting to empower the superintendent to terminate Dr. Hamilton;

                c. Terminating Dr. Hamilton;

                d. By amending the notice of termination issued to Dr. Hamilton to add additional

                    allegations, despite not receiving official permission from the Board from the

                    amendment, the Board not voting on the amendment in an open meeting, and

                    the amendment not being provided to Dr. Hamilton first;

                e. By filing a complaint against Dr. Hamilton with the TEA and/or the SBEC; and

                f. By conveying non-public information to UTAHS, resulting in Dr. Hamilton’s

                    termination.

        73.     As a result of Defendant’s retaliation in violation of Title VII, Dr. Hamilton

suffered damages, including, but not limited to the loss of his job, wages, and fringe benefits.


______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                              Page 15 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 16 of 20 PageID 16




COUNT 5: Sex discrimination in violation of Title IX of the Education Amendments Act of
1972, as amended, 20 U.S.C. §§ 1681, et. seq.:

        74.     Plaintiffs incorporate the preceding paragraphs as if fully restated herein.

        75.     Defendant is a recipient of federal funds from the U.S. Department of Education

and is a covered employer as defined by Title IX.

        76.     Discrimination on the basis of sexual orientation is a form of sex discrimination

prohibited by Title IX.

        77.     Defendant discriminated against Dr. Hamilton on the basis of sex and disability

when taking each of the following actions:

                a. Placing Dr. Hamilton on administrative leave;

                b. Notifying Dr. Hamilton that he would be terminated;

                c. Failing to respond to or open an internal investigation into Dr. Hamilton’s sex

                    and disability discrimination complaints;

                d. Voting to empower the superintendent to terminate Dr. Hamilton;

                e. Terminating Dr. Hamilton; and

                f. By filing a complaint against Dr. Hamilton with the TEA and SBEC.

        78.     During the fall 2019 semester, Defendant discriminated against Dr. Hamilton on

the basis of sex and disability when, through legal counsel, it conveyed to Dr. Hamilton restrictions

the Defendant had imposed on Mrs. Hamilton’s ability to speak with Defendant employees, despite

Mrs. Hamilton not being an employee of Defendant and the fact that Mrs. Hamilton had a pre-

existing relationship with the employee of Defendant in question

        79.     As a result of Defendant’s discrimination in violation of Title IX, Dr. Hamilton

suffered damages, including the loss of his job, wages, and fringe benefits.
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 16 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 17 of 20 PageID 17



COUNT 6: Retaliation in violation of Title IX of the Education Amendments Act of 1972, as
amended, 20 U.S.C. §§ 1681, et. seq.:

        80.     Plaintiffs incorporate the preceding paragraphs as if fully stated herein.

        81.     Defendant is a recipient of federal funds from the U.S. Department of Education

and is a covered employer as defined by Title IX.

        82.     Dr. Hamilton engaged in protected activity under Title VII when he filed a charge

of discrimination complaining of sex discrimination with the EEOC on or about October 3, 2019

and TWC on or about October 16, 2019.

        83.     Dr. Hamilton engaged in protected activity under the ADA when he notified

GCISD that he had filed a charge of discrimination complaining of sex discrimination with the

EEOC and TWC.

        84.     Defendant retaliated against Dr. Hamilton when because of his protected activity,

Defendant took the following actions:

                a. Failed to respond to or open an investigation into Dr. Hamilton’s complaints of

                    sex discrimination;

                b. Voted to empower the superintendent to terminate Dr. Hamilton;

                c. Termined Dr. Hamilton;

                d. By amending the notice of termination issued to Dr. Hamilton to add additional

                    allegations, despite not receiving official permission from the Board from the

                    amendment, the Board not voting on the amendment in an open meeting, and

                    the amendment not being provided to Dr. Hamilton first;

                e. By filing a complaint against Dr. Hamilton with the TEA and/or the SBEC; and



______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 17 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 18 of 20 PageID 18



                f. By conveying non-public information to UTAHS, resulting in Dr. Hamilton’s

                    termination.

        85.     As a result of Defendant’s retaliation in violation of Title VII, Dr. Hamilton

suffered damages, including, but not limited to the loss of his job, wages, and fringe benefits.


COUNT 7: Free Speech Retaliation under the First Amendment of the U.S. Constitution as
actionable under 42 U.S.C. §1983:

        86.     Plaintiffs incorporate the preceding paragraphs as if fully stated herein.

        87.     GCISD is a person as that term is used in 42 U.S.C. § 1983.

        88.     At all times relevant, GCISD was operating under the color of law.

        89.     Mrs. Hamilton engaged in speech under the First Amendment by speaking as a

citizen on a matter of public concern with an employee of Defendant with whom Mrs. Hamilton

had a preexisting relationship.

        90.     Defendant retaliated against Mrs. Hamilton when, through legal counsel, Defendant

conveyed to Dr. Hamilton restrictions the Defendant had imposed upon Mrs. Hamilton’s ability to

speak on matters of public concern with Defendant employees, despite her not being an employee

of Defendant and when she had a pre-existing relationship with the Defendant employee in

question.

        91.     Dr. Hamilton engaged in speech under the First Amendment by speaking as a

citizen on a matter of public concern when he spoke to media outlets about Defendant’s

discrimination and retaliation against Dr. Hamilton on the basis of sex and disability.

        92.     Defendant retaliated against Dr. Hamilton when, because of Dr. Hamilton’s

speaking on a matter of public concern, it voted to empower the superintendent to terminate Dr.

Hamilton and, ultimately, terminated Dr. Hamilton.
______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                                Page 18 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                  Page 19 of 20 PageID 19



        93.     The Board, as the official policymaker for Defendant, voted to empower the Dr.

Hamilton’s termination.

        94.     Defendant retaliated against Dr. Hamilton when in its November 18, 2019

“Addendum to Notice of Mid-Year Termination of Term Contract” the Defendant threatened to

disparage Dr. Hamilton in the media, when, in violation of Defendant Policy, Defendant did not

provide Dr. Hamilton an opportunity to respond to the allegations made, participate in the

investigation of the allegations, or first seek approval to proceed with the allegations to the

TEA/Hearing Officer in violation of Defendant’s policy and state law.


COUNT 8: Violations of the Texas Open Meetings Act, Tex. Gov’t Code §551, et. seq.

        95.     Plaintiffs incorporate the preceding paragraphs as if fully restated herein.

        96.     On October 18, 2019, the Defendant violated the Texas Open Meetings Act when,

contrary to the Defendant’s custom and practice, the Agenda and corresponding “District

Information Item” did not bear Dr. Hamilton’s name but was intended to discuss a complaint

against Dr. Hamilton in Executive Session at the Board of Trustees Meeting on Monday, October

21 at 5:00pm.

        97.     During the fall 2019 semester, the Defendant violated the Texas Open Meetings

Act when the Defendant’s Superintendent amended the notice of termination issued to Dr.

Hamilton to add additional allegations, despite not previously receiving official permission from

the School Board for the amendment, the Board not voting on the amendment in Open Session,

and the amendment not being provided to Dr. Hamilton first, but rather being filed directly by the

Defendant with the Texas Commissioner of Education and appointed Hearing Officer, in violation

of state procedures for notice of termination.

______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 19 of 20
Grapevine-Colleyville Independent School District
Original Complaint
   Case 4:21-cv-00969-P Document 1 Filed 08/16/21                    Page 20 of 20 PageID 20



                                                V.
                                          JURY REQUEST

Plaintiffs request a trial by jury.

                                                 VI.
                                               PRAYER

Plaintiffs pray that the Court award:

    ● Actual and Compensatory Damages, including, but not limited to, back pay, front pay, and

        any other damages to which Plaintiffs may be lawfully entitled;

    ● Injunctive or Equitable Relief, including, but not limited to, reinstatement, an injunction

        prohibiting further violations of the ADA, the Rehabilitation Act, Title VII, Title IX, the

        U.S. Constitution, and the Open Meetings Act;

    ● Declaratory Relief;

    ● Attorney’s fees; and

    ● Any an all other relief at law or in equity to which Plaintiffs may be entitled.



                                                          Respectfully submitted,


                                                    BY:
                                                          Seth Phillips
                                                          Texas State Bar No. 24098259
                                                          The Phillips Firm, PLLC
                                                          PO Box 1131
                                                          Coppell TX 75019
                                                          (469) 730-4823 (Direct)
                                                          (469) 442-0118 (Fax)
                                                          sphillips@phillipsfirmpllc.com
                                                          ATTORNEY FOR PLAINTIFFS




______________________________________________________________________________
Dr. Joshua Hamilton and Sydney Hamilton v.                                               Page 20 of 20
Grapevine-Colleyville Independent School District
Original Complaint
